     Case 2:21-cv-00402 Document 1 Filed 01/15/21 Page 1 of 7 Page ID #:1




1       CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
2       Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
3       Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
4       San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
5       amandas@potterhandy.com
6       Attorneys for Plaintiff
7
8
                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11      Orlando Garcia                          Case No.

12                Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14      Nowell Plaza, LLC, a California         Act; Unruh Civil Rights Act
        Limited Liability Company
15
                  Defendant.
16
17
            Plaintiff Orlando Garcia complains of Nowell Plaza, LLC, a California
18
      Limited Liability Company; and alleges as follows:
19
20
        PARTIES:
21
        1. Plaintiff is a California resident with physical disabilities. He suffers
22
      from Cerebral Palsy. He has manual dexterity issues. He uses a wheelchair for
23
      mobility.
24
        2. Defendant Nowell Plaza, LLC owned the real property located at or
25
      about 7120 Atlantic Ave, Bell, California, upon which the business “7-Eleven”
26
      operates, in August 2020.
27
        3. Defendant Nowell Plaza, LLC owns the real property located at or about
28


                                            1

      Complaint
     Case 2:21-cv-00402 Document 1 Filed 01/15/21 Page 2 of 7 Page ID #:2




1     7120 Atlantic Ave, Bell, California, upon which the business “7-Eleven”
2     operates, currently.
3       4. Plaintiff does not know the true names of Defendants, their business
4     capacities, their ownership connection to the property and business, or their
5     relative responsibilities in causing the access violations herein complained of,
6     and alleges a joint venture and common enterprise by all such Defendants.
7     Plaintiff is informed and believes that each of the Defendants herein is
8     responsible in some capacity for the events herein alleged, or is a necessary
9     party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10    the true names, capacities, connections, and responsibilities of the Defendants
11    are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18    of action, arising from the same nucleus of operative facts and arising out of
19    the same transactions, is also brought under California’s Unruh Civil Rights
20    Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22    founded on the fact that the real property which is the subject of this action is
23    located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to 7-Eleven (“Store”) in August 2020 with the intention
27    to avail himself of its goods and to assess the business for compliance with the
28    disability access laws.


                                                2

      Complaint
     Case 2:21-cv-00402 Document 1 Filed 01/15/21 Page 3 of 7 Page ID #:3




1       9. The Store is a facility open to the public, a place of public
2     accommodation, and a business establishment.
3       10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
4     to provide wheelchair accessible parking in conformance with the ADA
5     Standards as it relates to wheelchair users like the plaintiff.
6       11. The Store provides parking to its customers but fails to provide any
7     wheelchair accessible parking.
8       12. One problem that plaintiff encountered is that the parking stall and
9     access aisle marked and reserved for persons with disabilities had slopes that
10    exceeded 2.1%.
11      13. Plaintiff believes that there are other features of the parking that likely
12    fail to comply with the ADA Standards and seeks to have fully compliant
13    parking available for wheelchair users.
14      14. On information and belief, the defendants currently fail to provide
15    wheelchair accessible parking.
16      15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
17    personally encountered these barriers.
18      16. As a wheelchair user, the plaintiff benefits from and is entitled to use
19    wheelchair accessible facilities. By failing to provide accessible facilities, the
20    defendants denied the plaintiff full and equal access.
21      17. The failure to provide accessible facilities created difficulty and
22    discomfort for the Plaintiff.
23      18. The defendants have failed to maintain in working and useable
24    conditions those features required to provide ready access to persons with
25    disabilities.
26      19. The barriers identified above are easily removed without much
27    difficulty or expense. They are the types of barriers identified by the
28    Department of Justice as presumably readily achievable to remove and, in fact,


                                               3

      Complaint
     Case 2:21-cv-00402 Document 1 Filed 01/15/21 Page 4 of 7 Page ID #:4




1     these barriers are readily achievable to remove. Moreover, there are numerous
2     alternative accommodations that could be made to provide a greater level of
3     access if complete removal were not achievable.
4       20. Plaintiff will return to the Store to avail himself of its goods and to
5     determine compliance with the disability access laws once it is represented to
6     him that the Store and its facilities are accessible. Plaintiff is currently deterred
7     from doing so because of his knowledge of the existing barriers and his
8     uncertainty about the existence of yet other barriers on the site. If the barriers
9     are not removed, the plaintiff will face unlawful and discriminatory barriers
10    again.
11      21. Given the obvious and blatant nature of the barriers and violations
12    alleged herein, the plaintiff alleges, on information and belief, that there are
13    other violations and barriers on the site that relate to his disability. Plaintiff will
14    amend the complaint, to provide proper notice regarding the scope of this
15    lawsuit, once he conducts a site inspection. However, please be on notice that
16    the plaintiff seeks to have all barriers related to his disability remedied. See
17    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
18    encounters one barrier at a site, he can sue to have all barriers that relate to his
19    disability removed regardless of whether he personally encountered them).
20
21    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
22    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
23    Defendants.) (42 U.S.C. section 12101, et seq.)
24      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
25    again herein, the allegations contained in all prior paragraphs of this
26    complaint.
27      23. Under the ADA, it is an act of discrimination to fail to ensure that the
28    privileges, advantages, accommodations, facilities, goods and services of any


                                                4

      Complaint
     Case 2:21-cv-00402 Document 1 Filed 01/15/21 Page 5 of 7 Page ID #:5




1     place of public accommodation is offered on a full and equal basis by anyone
2     who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
3     § 12182(a). Discrimination is defined, inter alia, as follows:
4              a. A failure to make reasonable modifications in policies, practices,
5                 or procedures, when such modifications are necessary to afford
6                 goods,     services,   facilities,   privileges,     advantages,   or
7                 accommodations to individuals with disabilities, unless the
8                 accommodation would work a fundamental alteration of those
9                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10             b. A failure to remove architectural barriers where such removal is
11                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12                defined by reference to the ADA Standards.
13             c. A failure to make alterations in such a manner that, to the
14                maximum extent feasible, the altered portions of the facility are
15                readily accessible to and usable by individuals with disabilities,
16                including individuals who use wheelchairs or to ensure that, to the
17                maximum extent feasible, the path of travel to the altered area and
18                the bathrooms, telephones, and drinking fountains serving the
19                altered area, are readily accessible to and usable by individuals
20                with disabilities. 42 U.S.C. § 12183(a)(2).
21      24. When a business provides parking for its customers, it must provide
22    accessible parking.
23      25. Here, accessible parking has not been provided in conformance with the
24    ADA Standards.
25      26. The Safe Harbor provisions of the 2010 Standards are not applicable
26    here because the conditions challenged in this lawsuit do not comply with the
27    1991 Standards.
28      27. A public accommodation must maintain in operable working condition


                                             5

      Complaint
     Case 2:21-cv-00402 Document 1 Filed 01/15/21 Page 6 of 7 Page ID #:6




1     those features of its facilities and equipment that are required to be readily
2     accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
3        28. Here, the failure to ensure that the accessible facilities were available
4     and ready to be used by the plaintiff is a violation of the law.
5
6     II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
7     RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
8     Code § 51-53.)
9        29. Plaintiff repleads and incorporates by reference, as if fully set forth
10    again herein, the allegations contained in all prior paragraphs of this
11    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12    that persons with disabilities are entitled to full and equal accommodations,
13    advantages, facilities, privileges, or services in all business establishment of
14    every kind whatsoever within the jurisdiction of the State of California. Cal.
15    Civ. Code §51(b).
16       30. The Unruh Act provides that a violation of the ADA is a violation of the
17    Unruh Act. Cal. Civ. Code, § 51(f).
18       31. Defendants’ acts and omissions, as herein alleged, have violated the
19    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20    rights to full and equal use of the accommodations, advantages, facilities,
21    privileges, or services offered.
22       32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23    discomfort or embarrassment for the plaintiff, the defendants are also each
24    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25    (c).
26
27
28


                                               6

      Complaint
     Case 2:21-cv-00402 Document 1 Filed 01/15/21 Page 7 of 7 Page ID #:7




1            PRAYER:
2            Wherefore, Plaintiff prays that this Court award damages and provide
3     relief as follows:
4         1. For injunctive relief, compelling Defendants to comply with the
5     Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
6     plaintiff is not invoking section 55 of the California Civil Code and is not
7     seeking injunctive relief under the Disabled Persons Act at all.
8         2. Damages under the Unruh Civil Rights Act, which provides for actual
9     damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13    Dated: January 14, 2021          CENTER FOR DISABILITY ACCESS
14
15
16
                                       By: _______________________
17
                                              Russell Handy, Esq.
18                                            Attorney for plaintiff
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
